NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30131

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00086-DCN-1

 v.
                                                MEMORANDUM*
VAUDENCIA CEBALLOS HAMILTON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Vaudencia Ceballos Hamilton appeals from the district court’s judgment and

challenges her guilty-plea conviction and 240-month sentence for conspiracy to

distribute fentanyl and methamphetamine resulting in serious bodily injury and

death, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846. Pursuant to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Anders v. California, 386 U.S. 738 (1967), Hamilton’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Hamilton has filed a pro se supplemental opening brief, and the

government has filed a motion to dismiss.

      Hamilton waived her right to appeal her conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). Hamilton’s pro se

argument that the waiver is unenforceable because she received ineffective

assistance of counsel is unavailing; hers is not one of the “unusual cases” in which

we may review claims of ineffective assistance of counsel on direct appeal. See

United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011). We accordingly

GRANT the government’s motion to dismiss the appeal. See id. at 1260.

      Hamilton’s pro se motion for leave to file a pro se supplemental brief is

denied as moot, and her request for oral argument is DENIED. The government’s

motion to submit a sealed document is GRANTED. The Clerk will file under seal

the plea agreement at Docket Entry No. 26-2, and publicly the motion at Docket

Entry No. 26-1.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.


                                          2                                   19-30131